Title: To Alexander Hamilton from Nathaniel Appleton, 16 February 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander



United States Loan OfficeBoston 16th Feby 1791
Sr.

I wrote you 13th instant—this serves to enclose first Rect. 12th. Feby for Certifts. received from the Register—agreable to my engagement by last Post I have added up the Receipts for Certificates of Funded Dept issued in the Months of December and January for your information, tho’ it is impossible for me yet to transmitt regular Abstracts of the same. Amount is as follows



six ⅌ C Stock
Defered
3 ⅌ Sent Stock


December
314,916.85
157 458.74
267,715.48


January
278,524.60
139 262.62
224 090.86



593,441.45
296,721.36
491,806.34


with great respect I have the honor to be   Sr. your most hum Servt
N A

